The Court, on its own motion, orders that the parties submit supplemental briefs concerning the following issue:
Did the trial court err in finding that the Town acted arbitrarily and discriminatorily *232on the grounds that the findings of fact, entered by the trial court, when applied to North Carolina law show that the Town's actions were lawful?
Defendant's supplemental brief shall be filed no later than thirty days after the date of this order, plaintiffs supplemental brief shall be filed no later than thirty days following defendant's filing, and defendant's supplemental reply brief shall be filed no later fifteen days following plaintiffs filing.
By order of the Court, this the 7th day of December, 2017.